COUNTERPATH CORPORATION BOX 95, ONE BENTALL CENTRE 300 - VANCOUVERBCV7X 1M3 March 9, 2012 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC20549-7010 Attention: Jaime John Staff Accountant Dear Sirs/Mesdames: Re: CounterPath Corporation Form 10-K for the Fiscal Year Ended April 30, 2011 File No. 000-50346 In connection with your letter of March 1, 2012 with respect to the Form 10-K for the Fiscal Year ended April 30, 2011 filed by CounterPath Corporation (the“Company”), the Company acknowledges and confirms that: 1. the Company is responsible for the adequacy and accuracy of the disclosure in the filing; 2. staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust you find the foregoing to be in order.Should you have any questions please do not hesitate to contact the undersigned. Yours truly, COUNTERPATH CORPORATION Per:/s/ David Karp David Karp, Chief Financial Officer
